Citation Nr: 0730512	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on May 7, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 determination by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma.  The veteran had a video hearing before 
the Board in February 2006 at the Regional Office (RO) in 
Muskogee, Oklahoma and the transcript is of record.

The Board notes the issue was last adjudicated in a January 
2005 Statement of the Case (SOC).  Since that time, 
additional, non-duplicative evidence, to include medical 
records and lay statements, were received showing further 
details of the May 7, 2004 treatment and subsequent 
treatment.  Review by the agency of original jurisdiction 
(AOJ) is not needed, however, because the veteran provided a 
waiver of AOJ review.   

During the veteran's hearing, he testified that he submitted 
a claim for a subsequent private hospitalization from May 13, 
2004 to May 26, 2004.  The veteran also made statements in 
June 2004 requesting reimbursement for medical expenses 
incurred on November 13, 2003, June 1, 2004 and June 3, 2004.  
The Board attempted to obtain these pending claims to the 
extent these medical expenses included any evidence pertinent 
to the issue here.  Regrettably, these claim folders could 
not be obtained, and the Board proceeds here in the interest 
of minimizing any further delay.  


FINDINGS OF FACT

1.  The veteran is 60 percent service-connected for a seizure 
disorder, 100 percent service-connected for a major 
depressive disorder (MDD) and rendered permanently and 
totally disabled as of December 1, 1999.

2.  The medical evidence shows that the veteran was treated 
at St. John Medical Center Emergency Department on May 7, 
2004 for a psychotic episode. 

3.  The private treating doctor issued multiple statements 
opining that the veteran's May 7, 2004 admission was emergent 
in nature and the veteran did not have the mental capacity to 
make sound decisions regarding his own welfare.  

4. The private hospital is located within 15 miles of the 
veteran's home whereas the nearest VA medical center is 
located within 55 miles of the veteran's home and therefore 
was not a feasible option on May 7, 2004. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility on May 7, 2004 have been met.  38 U.S.C.A. §§ 
1725, 1728, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is 60 percent service-connected for a seizure 
disorder, 100 percent service-connected for MDD and has been 
rendered permanently and totally disabled since December 1, 
1999. According to his medical records, he has also been 
diagnosed with chronic paranoid schizophrenia with previous 
left temporal lobectomy and has been seen regularly for 
neuropsychiatric treatment both in the VA medical centers and 
private facilities. 

The medical records indicate the veteran was transported by 
ambulance to the emergency room of St. John Medical Center 
Emergency Department at 12:47 a.m. May 7, 2004 complaining of 
taking poisoned marijuana, which he was convinced was going 
to kill him.  The veteran was described as psychotic, 
uncooperative, hostile and paranoid.  He believed he was 
going to die.  It was also noted that he had recent seizures 
prior to the admission.  

Initially, the Board takes issue that his ER visit should be 
deemed "authorized" by the VA because he was told by St. 
John Medical Center that the VAMC was informed of his 
admission within 72 hours.  The Board disagrees.  Presumably, 
the veteran is alleging entitlement to reimbursement under 38 
C.F.R. § 17.54, which requires an application of 
authorization be received by the VA within 72 hours after the 
hour of admission in the case of an emergency where prior 
authorization was not otherwise possible.  

In this case, records indicate the VAMC in Muskogee, Oklahoma 
was alerted of the veteran's admission by St. John Medical 
Center on May 10, 2004 at 10:00 a.m., approximately 81 hours 
after admission.  

The Board sympathizes with the veteran's situation in that he 
relied on the private hospital to contact a VAMC in the 
appropriate time frame.  The VA, however, has no legal duty 
to tell him he will not be reimbursed for private medical 
expenses nor is the VA liable for the veteran's reliance on 
the actions of a private treating facility. See generally,  
Harvey v. Brown, 6 Vet. App. 416, 424 (1994); Shields v. 
Brown, 8 Vet. App. 346, 351 (1995).  Although it is 
unfortunate the veteran did not ensure the VAMC was contacted 
within the proper time frame, his claimed lack of awareness 
does not provide a legal basis for eligibility of 
reimbursement. 

In the absence of prior authorization, which is the case 
here, the veteran may still be reimbursed if eligibility is 
established. Generally, to establish eligibility for payment 
or reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

        (a) The care and services rendered were either:

        (1) for an adjudicated service-connected 
disability, or
(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or
(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility. Zimick, 11 Vet. App. at 49; 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility to those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 
1725.

In this case, as will be more thoroughly explained below, the 
veteran is eligible for reimbursement under 38 U.S.C.A. § 
1728 and therefore consideration of § 1725 is irrelevant. 

The veteran was treated on May 7, 2004 for a psychotic 
episode, related to his service-connected psychiatric 
disorder and seizure disorder making application of § 1728 
appropriate. See 38 U.S.C.A. § 1728(a)(3) (non-VA medical 
treatment can be reimbursed for care and services of "any 
disability of a veteran who has a total disability, permanent 
in nature, resulting from a service-connected disability." 
Id. (emphasis added)). 

The crucial inquiry, then is whether the other two criteria 
of § 1728 are met. The Board concludes they are. The veteran 
lives alone and is occasionally visited by his brother.  At 
the time of his episode, the veteran was alone and, 
therefore, was transported by ambulance to St. John Medical 
Center Emergency Department on May 7, 2004.  His home was 
about 55 miles away from the nearest VA medical center, and 
within 15 miles of the private hospital where he received 
treatment. In a true emergency, therefore, a VA medical 
center would not be a feasible option.

Ultimately, the AOJ denied the veteran's claim finding the 
medical services non-emergent and VA facilities were 
available. 

Under § 1728, a "medical emergency" must be of such a 
nature that delay in obtaining treatment would have been 
hazardous to life and health.  See 38 U.S.C.A. § 1728(b); 
Zimick, 11 Vet. App. at 49.  The Court has held that 
"medical emergency" is a medical question best answered by 
a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).

The notes from St. John's regarding the veteran's treatment 
on May 7, 2004 indicate the veteran was paranoid, incoherent, 
and hostile.  He was convinced he was going to die after 
taking allegedly "poisoned" marijuana.  He had a fever of 
100.5 and was suspected of possible pneumonitis.  He was 
given IV Rocephin and received other medications in attempt 
to calm his nerves.  The doctor was concerned the veteran may 
have had additional seizures and recommended further 
neuropsychiatric workup done at the VA.  The veteran became 
stable later in the day and was discharged on May 7, 2004.  
According to his medical records, he was sent home (although 
he testifies he went to a VA facility).  

The Board notes the veteran was admitted again in St. John's 
on May 13, 2004 with similar symptoms and was hospitalized 
for lengthy neuropsychiatric treatment followed by a transfer 
to the VAMC in Oklahoma City, nearly 100 miles away from his 
home.  Although this particular timeframe is not before the 
Board, it is relevant in regard to the severity of the 
veteran's condition on May 7, 2004, less than one week prior 
to the lengthy hospitalization.

Dr. Richter, the veteran's private treating doctor at St. 
John's made two statements in regard to the severity of the 
veteran's condition on May 7, 2004.  In a September 2004 
statement, Dr. Richter opined as follows:

I am writing this letter concerning [the veteran] who 
has been a long-term patient of mine.  [The veteran] is 
a disabled army veteran who has been treated for 
epilepsy and paranoid schizophrenia.  He has even 
required previous brain surgery.

[The veteran] had to be readmitted to the hospital on 
May 7, 2004 and was discharged the same date.  He was 
then readmitted on May 13, 2004 and required extensive 
neuropsychiatric treatment....[The veteran]'s admission 
was on an emergency basis.  
	
Similarly, in an October 2004 statement, Dr. Richter opined 
as follows:

Because of his condition on May 7 it was medically 
necessary for [the veteran] to be transported by 
ambulance as he was not capable at that time of making 
sound decisions regarding his own welfare.

Although the VAMC made the medical determination that the 
veteran's hospitalization was "non-emergent," the VAMC 
offers no explanation to the medical finding.  In contrast, 
Dr. Richter's statements fully explain the emergent nature of 
the veteran's May 7, 2004 treatment given the time and 
circumstances.  

The private treatment notes in and of themselves do not 
conclusively paint a picture of an emergency situation 
especially in light of the fact the veteran was discharged 
the same day to his home.  

At the very least, the medical evidence renders the claim in 
equipoise and as such the benefit of the doubt is in favor of 
the claimant. 38 C.F.R. § 3.102.  Therefore, based on the 
foregoing, the Board concludes that the veteran is entitled 
to reimbursement for the veteran's non-VA medical treatment 
for May 7, 2004. 


ORDER

Reimbursement for medical treatment at St. John Medical 
Center Emergency Department on May 7, 2004, under the 
provisions of 38 U.S.C.A. § 1728, is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


